TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00052-CR



                               Reginald Timothy Prince, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 68543, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Reginald Timothy Prince seeks to appeal a judgment of conviction for

engaging in organized criminal activity. The trial court has certified that this is a plea bargain case

and Prince has no right to appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss this

appeal for want of jurisdiction.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Pemberton, and Henson

Dismissed for Want of Jurisdiction

Filed: October 3, 2012

Do Not Publish